        Case 3:16-md-02741-VC Document 2897 Filed 03/01/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                               CIVIL JURY TRIAL MINUTES


 Date: March 1, 2019               Time in Court: 6 hours 29 minutes   Judge: VINCE CHHABRIA
 Case No.: 16‐md‐02741‐VC          Case Name: In re Roundup Products Liability Litigation
            16‐cv‐00525‐VC                      Hardeman v. Monsanto Company et al

Attorney for Plaintiff: Aimee Wagstaff, Jennifer Moore
Attorney for Defendant: Tamarra Matthews Johnson, Rakesh Kilaru, Julie Rubenstein,


 Deputy Clerk: Theresa Hoang                            Court Reporter: JoAnn Bryce, Marla Knox


Voir Dire: February 20, 2019
Trial Start Date: February 25, 2019
Further Trial: March 4, 2019


                                       PROCEEDINGS

Jury Trial Day 4 - HELD (see attached log)




Admitted Exhibits:

Plaintiff: 66-68, 28-32, 39-40, 44-47, 50, 52, 54-55, 57, 59-60
